Citation Nr: 1601713	
Decision Date: 01/14/16    Archive Date: 01/21/16

DOCKET NO.  11-05 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a right knee disorder, status post total knee replacement. 

2.  Entitlement to service connection for a left knee disorder, status post total knee replacement.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1963 to July 1968 with subsequent service in the Maryland and California Army National Guard and Army Reserves.  

This matter comes to the Board of Veterans' Appeals (Board) from a July 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) located in Muskogee, Oklahoma. 

The Veteran testified at a Board video conference hearing before the undersigned Veterans Law Judge in March 2013; a transcript of that hearing has been associated with the Veteran's claims file.  The claim was remanded by the Board for additional development in April 2014.  

On September 8, 2015, the RO issued a statement of the case with regards to the Veteran's entitlement to retroactive individual unemployability.  However, the Veteran did not timely perfect his appeal as to that issue, and it is final.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In its April 2014 remand, the Board directed that outstanding reports from service be obtained, and a VA examination be performed.  

With regards to records from service, the Board directed that the AOJ should attempt to obtain Army Morning Reports dated the 15th, 16th, and 17th of April 1967, from the 185 MI Co (II), 519 MI BN, 525 MI Grp, Saigon Vietnam regarding his knee injury as a result of an exploding homemade handheld grenade inside of a truck that was carrying him while he was in Vietnam.  The AOJ was also directed to arrange for development regarding emergency room treatment records at the Third Field Hospital in Saigon, Vietnam related to the incident.  It was directed that written documentation of any further development action in this regard, or of any determination that further attempts to obtain the records would be futile, should be placed in the claims file.  

The search for pertinent morning reports was negative according to an October 2014 report.  However, there was no recorded attempt to obtain records from the Third Field Hospital in Saigon were made.  See PIES requests from April, June, July, August, and September of 2014.  The Board must ensure that the development requested in its remands is performed.  See Stegall v West, 11 Vet. App. 268 (1998).  In Stegall the Court noted that a remand by the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should arrange for development to secure emergency room treatment records at the Third Field Hospital in Saigon, Vietnam related to treatment of the Veteran for knee injury in April 1967.  Written documentation of any further development action in this regard, or of any determination that further attempts to obtain the records would be futile should be placed in the claims file.  The Veteran should be notified of the inability to obtain the records.

2.  If the emergency room records are obtained, the records along with the remainder of the electronic claims file should be forwarded to the May 2014 examiner for an addendum opinion.  If the examiner is unavailable, another examiner should offer the opinion.  If deemed necessary, another examination should be scheduled.  

For each knee disability identified, the examiner should provide an opinion as to whether it at least as likely as not (50 percent or greater probability) had its clinical onset during active service or is related to any in-service disease, event, or injury, to include the described knee injury on April 15, 1967 and parachute jumps while he was with the Maryland or California National Guard.  

3. The AOJ should then readjudicate the matters on appeal.  If any claim remains denied, the RO should issue an appropriate supplemental statement of the case, and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

